 

Exhibit 10.1

 

GOLUB CAPITAL BDC CLO 4 LLC

 

U.S.$137,500,000 Class A-1 Senior Secured Floating Rate Notes due 2032

 

U.S.$10,500,000 Class A-2 Senior Secured Floating Rate Notes due 2032

 

U.S.$21,000,000 Class B Senior Secured Floating Rate Notes due 2032

 

Up to U.S.$33,000,000 Class C Secured Deferrable Floating Rate Notes due 2032*

 

U.S.$108,355,000 Subordinated Notes due 2120

 

NOTE PURCHASE AGREEMENT

 

August 7, 2020

 

Wells Fargo Securities, LLC,
as the Initial Purchaser
550 South Tryon Street
MAC D1086-051
Charlotte, NC 28202

Attention: Asset-Backed Finance – Golub Capital BDC CLO 4 LLC

 

Ladies and Gentlemen:

 

Section 1.               Authorization of Notes.

 

This Note Purchase Agreement (the "Agreement") is entered into between Golub
Capital BDC CLO 4 LLC, a Delaware limited liability company (the "Issuer") and
Wells Fargo Securities, LLC, as the initial purchaser (in such capacity, the
"Initial Purchaser"). Subject to the terms and conditions stated in this
Agreement, the Issuer propose to issue and sell to the Initial Purchaser (i)
U.S.$137,500,000 Class A-1 Senior Secured Floating Rate Notes due 2032 (the
"Class A-1 Notes"), (ii) U.S.$10,500,000 Class A-2 Senior Secured Floating Rate
Notes due 2032 (the "Class A-2 Notes") and (iii) U.S.$21,000,000 Class B Senior
Secured Floating Rate Notes due 2032 (the "Class B Notes"). Subject to the terms
and conditions stated in this Agreement, the Issuer also proposes to issue (i)
up to U.S.$33,000,000 of the Class C Secured Deferrable Floating Rate Notes due
2032 (the "Class C Notes" and, together with the Class A-1 Notes, the Class A-2
Notes and the Class B Notes, the "Secured Notes"), the principal amount of which
will be zero on the Closing Date and (ii) U.S.$108,355,000 principal amount of
Subordinated Notes due 2120 (the "Subordinated Notes" and, together with the
Secured Notes, the "Notes"). The Class A-1 Notes, the Class A-2 Notes and the
Class B Notes to be issued and sold to the Initial Purchaser are referred to
herein as the "Purchased Notes" and are set forth on Schedule I hereto. The
Secured Notes being offered by the Initial Purchaser are referred to herein as
the "Offered Notes". Any Subordinated Notes which the Issuer intends to sell
directly to Golub Capital BDC CLO 4 Depositor LLC (the "Purchaser") or any
Related Entity are referred to herein as the "Direct Placement Notes" (provided
that the Initial Purchaser may facilitate the settlement of the Direct Placement
Notes solely as an accommodation to the Issuer and the initial purchasers of the
Direct Placement Notes). Any reference herein to the sale of the Notes to or by
the Initial Purchaser shall include the distribution to, and sale by, the
Initial Purchaser to the extent reflected as such on Schedule I hereto. On the
Closing Date, the Issuer will also enter into the Class A-1-L Credit Agreement
(the "Credit Agreement") between the Issuer, Deutsche Bank Trust Company
Americas, as the collateral agent and the loan agent and the lenders party
thereto from time to time, pursuant to which the Issuer will incur
U.S.$20,000,000 Class A-1-L Senior Secured Floating Rate Loans maturing 2032
(the "Class A-1-L Loans") on the Closing Date. The Class A-1-L Loans and Secured
Notes will be secured by the assets of the Issuer. The Notes will be issued
pursuant to an Indenture (the "Indenture") to be dated as of the Closing Date,
between the Issuer and Deutsche Bank Trust Company Americas, as the Trustee (in
such capacity, the "Trustee"). Pursuant to the Indenture, as security for the
indebtedness represented by the Secured Notes, the Issuer will pledge and grant
to the Trustee a security interest in the Collateral Obligations. The Collateral
Obligations will be managed by GC Advisors LLC (the "Collateral Manager")
pursuant to a collateral management agreement (the "Collateral Management
Agreement") to be dated as of the Closing Date between the Issuer and the
Collateral Manager. The Issuer will also retain Deutsche Bank Trust Company
Americas (in such capacity, the "Collateral Administrator") to perform certain
administrative duties with respect to the Collateral Obligations pursuant to a
collateral administration agreement (the "Collateral Administration Agreement")
to be dated as of the Closing Date and entered into among the Issuer, the
Collateral Manager and the Collateral Administrator. This Agreement, the
Indenture, the Credit Agreement, the Collateral Management Agreement, the
Securities Account Control Agreement, the Subordinated Note Purchase Agreement
and the Collateral Administration Agreement are referred to collectively herein
as the "Transaction Documents."

 



* The Class C Notes will have an initial principal amount of zero on the Closing
Date and remain be unfunded until the occurrence of the Funding Date.

 

 

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Initial Preliminary Memorandum or the Second Preliminary
Memorandum.

 

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the "Securities Act"), to "qualified
purchasers" ("Qualified Purchasers") for purposes of Section 3(c)(7) under the
Investment Company Act of 1940, as amended (the "1940 Act") or entities owned
exclusively by Qualified Purchasers that are either (i) non-United States
persons outside of the United States in reliance on Regulation S under the
Securities Act ("Regulation S") or (ii) persons that are (x) "qualified
institutional buyers" in compliance with the exemption from registration
provided by Rule 144A under the Securities Act ("QIBs") or (y) solely in the
case of Offered Notes issued as Certificated Secured Notes, to institutional
"accredited investors" (as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act) ("Institutional Accredited Investors").

 

In connection with the sale of the Purchased Notes, the Issuer has prepared an
initial preliminary offering circular dated July 22, 2020 (including all annexes
and exhibits thereto and all information incorporated therein by reference, the
"Initial Preliminary Memorandum") and a second preliminary offering circular
dated August 6, 2020 (including all annexes and exhibits thereto and all
information incorporated therein by reference, the "Second Preliminary
Memorandum") and a final offering circular to be dated on or about August 24,
2020 will be prepared and delivered prior to the Closing Date (including all
annexes, exhibits, amendments or supplements thereto and all information
incorporated therein by reference, the "Final Memorandum", and each of the
Initial Preliminary Memorandum, the Second Preliminary Memorandum and the Final
Memorandum, a "Memorandum") including a description of the terms of the
Purchased Notes, the terms of the offering, and the Issuer.

 



 2

 

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

Subject to any Refinancing or Re-Pricing, during each Interest Accrual Period,
the Class A-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 2.35% per annum, the Class A-2 Notes shall bear interest
at a per annum rate equal to the then applicable LIBOR plus 2.75% per annum and
the Class B Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 3.20% per annum.

 

The Issuer hereby agrees with the Initial Purchaser as follows:

 

Section 2.               Purchase and Sale of Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Purchased Notes, and the Initial Purchaser has agreed to use its reasonable
best efforts to resell the aggregate principal amount of Purchased Notes set
forth on Schedule I hereto with investors in accordance with the terms hereof.
If purchased, the Purchased Notes will be purchased at the price specified on
Schedule I. It is understood and agreed that the structuring and placement fee
payable by the Issuer to the Initial Purchaser on the Closing Date with respect
to the Purchased Notes is $1,000,000. Such fee payable by the Issuer may be
netted by the Initial Purchaser against its purchase price payment for the
Purchased Notes. It is understood and agreed that the Initial Purchaser is not
acquiring, and has no obligation to acquire, the Direct Placement Notes (which
Direct Placement Notes will be acquired by the Purchaser on the Closing Date).
It is further understood and agreed that the Initial Purchaser may retain the
Purchased Notes, purchase the Purchased Notes for its own account, place the
Purchased Notes directly with its affiliates, or sell the Purchased Notes to its
affiliates or to any other investor in accordance with the applicable provisions
hereof and of the Indenture.

 

(a)               In addition, the Issuer agrees to pay all costs and expenses,
including, without limitation, the reasonable fees and disbursements of counsel
to the Initial Purchaser (not to exceed $100,000), incident to the performance
by the Initial Purchaser and the Issuer of their obligations hereunder and under
the documents to be executed and delivered in connection with the offering,
issuance, sale and delivery of the Notes subject to and in accordance with the
limitations contained in that certain engagement letter dated as of July 17,
2020 between the Initial Purchaser and GC Advisors LLC.

 

Section 3.               Delivery.

 

Delivery of the Purchased Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any
Purchased Note to be sold by the Initial Purchaser to an Institutional
Accredited Investor that is also a Qualified Purchaser or an entity owned
exclusively by Qualified Purchasers for purposes of Section 3(c)(7) of the 1940
Act, but that is not a QIB (as such terms are defined herein), shall be
delivered in fully registered, certificated form in an amount not less than the
applicable minimum denomination set forth in the Final Memorandum at the offices
of Dechert LLP at 10:00 a.m. New York City, New York time, on August 26, 2020,
or such other place, time or date as may be mutually agreed upon by the Initial
Purchaser and the Issuer (the "Closing Date"). Subject to the foregoing, the
Purchased Notes will be registered in such names and such denominations as the
Initial Purchaser shall specify in writing to the Collateral Manager and the
Trustee.

 



 3

 

 

Section 4.               Representations and Warranties of the Issuer.

 

The Issuer represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Closing Date (it being understood that any representation
and warranty with respect to the Initial Preliminary Memorandum or the Second
Preliminary Memorandum is made as of the date hereof, and any representation and
warranty with respect to the Final Memorandum is made as of the Closing Date),
that:

 

(i)                 The Initial Preliminary Memorandum, the Second Preliminary
Memorandum and any additional information and documents concerning the Purchased
Notes, including but not limited to one or more marketing books or preliminary
offering circulars, delivered by or on behalf of the Issuer to prospective
purchasers of the Purchased Notes (collectively, such additional information and
documents, the "Additional Offering Documents"), did not, each as of their
respective dates or the date on which such statement was made and, with respect
to the Final Memorandum and any Additional Offering Documents, in each case as
of the date thereof and as of the Closing Date, will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements in each, in light of the circumstances under which they
were made, not misleading; provided that (i) no representation or warranty is
being made as to the information contained in or omitted from the Final
Memorandum or the Additional Offering Documents furnished in writing by or on
behalf of the Initial Purchaser referenced in the last sentence of Section 8(a)
herein and (ii) no representation or warranty is being made as to any statements
or omissions made in any Additional Offering Documents to the extent such
statements or omissions were corrected, included or clarified in any subsequent
Additional Offering Documents or in the Final Memorandum.

 

(ii)              [Reserved].

 

(iii)            The Issuer is duly organized and validly existing under the
laws of its jurisdiction of organization, has all power and authority necessary
to own or hold its properties and conduct its business in which it is engaged as
described in each Memorandum and has all licenses necessary to carry on its
business as it is now being conducted and is licensed and qualified in each
jurisdiction in which the conduct of its business (including, without
limitation, acquisition of Collateral Obligations and performing its obligations
hereunder and under the other Transaction Documents) requires such licensing or
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or (financial) of such
entity.

 



 4

 

 

(iv)             This Agreement has been duly authorized, executed and delivered
by the Issuer and, assuming due authorization, execution and delivery thereof by
the other parties hereto, constitutes a valid and legally binding obligation of
the Issuer enforceable against the Issuer in accordance with its terms, subject,
as to enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity.

 

(v)               Each of the other Transaction Documents has been or will be,
prior to the Closing Date, duly authorized, executed and delivered by the Issuer
and, assuming due authorization, execution and delivery thereof by the other
parties thereto, constitutes a valid and binding agreement enforceable against
the Issuer in accordance with their respective terms, subject, as to enforcement
only, to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity.

 

(vi)             The Notes have been or will be, prior to the Closing Date, duly
authorized, and when executed and authenticated in accordance with the Indenture
and delivered to and paid for by the Initial Purchaser in accordance with this
Agreement, the Notes will constitute valid and binding obligations of the Issuer
enforceable against the Issuer in accordance with their terms, subject, as to
enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity, and will be entitled to the benefits of the Indenture.

 

(vii)          (i) as of the date hereof, other than as set forth in or
contemplated by the Initial Preliminary Memorandum or the Second Preliminary
Memorandum, and (ii) as of the Closing Date, other than as set forth in or
contemplated by the Final Memorandum, there are no legal or governmental
proceedings pending to which the Issuer is a party or of which any property or
assets of the Issuer are the subject of which could reasonably be expected to
materially adversely affect the financial position, stockholders’ or members’
equity or results of operations of the Issuer or on the performance by the
Issuer of its obligations hereunder or under the other Transaction Documents to
which it is a party.

 

(viii)        The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is or will be a party and the
consummation by the Issuer and of the transactions contemplated herein and
therein and in all documents relating to the Notes will not result in any breach
or violation of, or constitute a default under, any agreement or instrument to
which the Issuer is or will, as of the Closing Date, be a party or to which any
of its properties or assets are or will be subject, except for such of the
foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect or which would not reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ or members’ equity or results of operations of the Issuer or on
the performance by the Issuer of its obligations hereunder or under the other
Transaction Documents to which it is or will, as of the Closing Date, be a
party, nor will any such action result in a violation of the organizational
documents of the Issuer or any applicable law.

 



 5

 

 

(ix)             Neither the Issuer nor the pool of Collateral Obligations is,
or after giving effect to the transactions contemplated by the Transaction
Documents will be, required to be registered as an "investment company" under
the 1940 Act.

 

(x)               Assuming the Initial Purchaser’s representations herein are
true and accurate, it is not necessary in connection with the offer, sale and
delivery of the Notes in the manner contemplated by this Agreement and each
Memorandum to register the Notes under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

 

(xi)             The Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act. As of the Closing Date, the Notes will not be (i) of
the same class as securities listed on a national securities exchange in the
United States that is registered under Section 6 of the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), or (ii) quoted in any "automated
inter-dealer quotation system" (as such term is used in the Exchange Act) in the
United States.

 

(xii)          [Reserved].

 

(xiii)        After giving effect to the transfers on or prior to the Closing
Date and any contemporaneous releases, the Issuer will own the Collateral
Obligations conveyed to it on the Closing Date free and clear of all liens,
encumbrances, adverse claims or security interests ("Liens") other than Liens
permitted by the Transaction Documents.

 

(xiv)         Upon the execution and delivery of the Transaction Documents,
payment by the Initial Purchaser for the Purchased Notes and delivery to the
Initial Purchaser of the Purchased Notes, the Initial Purchaser will acquire
title to the Purchased Notes free of Liens except such Liens as may be created
or granted by the Initial Purchaser and those permitted in the Transaction
Documents.

 

(xv)           No consent, authorization or order of, or filing or registration
with, any court or governmental agency is or will, as of the Closing Date, be
required for the issuance and sale of the Notes or the execution, delivery and
performance by the Issuer of this Agreement or the other Transaction Documents
to which it is a party, except such consents, approvals, authorizations,
filings, registrations or qualifications as have been obtained or as may be
required under the Securities Act or state securities or blue sky laws or the
rules and regulations of the Financial Industry Regulatory Authority in
connection with the sale and delivery of the Notes in the manner contemplated
herein.

 

(xvi)         The Collateral Obligations in all material respects will, as of
the Closing Date, have the characteristics described in the Final Memorandum.

 

(xvii)      [Reserved].

 



 6

 

 

(xviii)    Each of the representations and warranties of the Issuer set forth in
each of the other Transaction Documents to which it is a party is or will be
true and correct in all material respects.

 

(xix)         No adverse selection procedures were used in selecting the
Collateral Obligations from among the loans that meet the criteria set forth in
the Indenture and that are included in the Assets.

 

(xx)           Neither the Issuer nor any affiliate (as defined in Rule 501(b)
of Regulation D under the Securities Act ("Regulation D")) of the Issuer nor
anyone acting on their behalf has or will have, directly or indirectly (except
to or through the Initial Purchaser), sold or offered, or attempted to offer or
sell, or solicited any offers to buy, or otherwise approached or negotiated in
respect of, any of the Notes and neither the Issuer nor any of its affiliates
will do any of the foregoing. As used herein, the terms "offer" and "sale" have
the meanings specified in Section 2(3) of the Securities Act.

 

(xxi)         Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has or will have directly, or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of any security (as defined in the Securities Act) which is or will be
integrated with the sale of the Notes in a manner that would require the
registration under the Securities Act of the offering contemplated by each
Memorandum or engaged in any form of general solicitation or general advertising
in connection with the offering of the Notes.

 

(xxii)      With respect to any Notes subject to the provisions of Regulation S
of the Securities Act, the Issuer has not offered or sold such Notes during the
Distribution Compliance Period to a U.S. person or for the account or benefit of
a U.S. person (other than the Initial Purchaser). For this purpose, the term
"Distribution Compliance Period" and "U.S. person" are defined as such term is
defined in Regulation S.

 

(xxiii)    The Notes and the Transaction Documents will conform in all material
respects to the descriptions thereof in the Second Preliminary Memorandum,
except to the extent superseded by the Final Memorandum, and will conform in all
material respects to the descriptions thereof in the Final Memorandum.

 

(xxiv)     Any taxes, fees, and other governmental charges in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the execution, delivery, and sale of the Notes have been or will be paid at
or before the Closing Date.

 

(xxv)       The Issuer has provided a written representation (the "17g-5
Representations") to each nationally recognized statistical rating organization
hired to rate the Notes, which satisfies the requirements of paragraph
(a)(3)(iii) of Rule 17g-5 of the Exchange Act, and a copy of which has been
delivered to the Initial Purchaser. The Issuer has complied and shall comply,
and has caused and shall cause each of its affiliates to comply, with the 17g-5
Representations.

 



 7

 

 

(xxvi)     No proceeds received by the Issuer in respect of the Notes will be
used by the Issuer to acquire any security in any transaction which is subject
to Section 13 or 14 of the Exchange Act.

 

(xxvii)  (i) To the extent applicable thereto, each of the Issuer and its ERISA
Affiliates is in compliance in all material respects with ERISA unless any
failure to so comply could not reasonably be expected to have a material adverse
effect and (ii) no lien under Section 303(k) of ERISA or Section 430(k) of the
Code exists on any of the Assets. As used in this paragraph, the term "ERISA
Affiliate" means, with respect to any Person, a corporation, trade or business
that is, along with such Person, a member of a controlled group (as described in
Section 414 of the Code or Section 4001 of ERISA).

 

(xxviii)                        The Issuer has not paid and has not agreed to
pay to any Person any compensation for soliciting another Person to purchase any
of the Notes (except as contemplated by this Agreement).

 

(xxix)     The Issuer has not taken and will not take, directly nor indirectly,
any action designed to cause or to result in, or that has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of any Note or to facilitate the sale or resale of the Notes.

 

(xxx)       On and immediately after the Closing Date, the Issuer (after giving
effect to the issuance of the Notes and to the other transactions related
thereto as described in the Final Memorandum) will be Solvent. As used in this
paragraph, the term "Solvent" means, with respect to a particular date such
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (B) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale of
the Notes as contemplated by this Agreement and the Final Memorandum, such
Person is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature and (D) such Person is not engaged in any business
or transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of such contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

Section 5.               Sale of Purchased Notes on Closing Date.

 

The sale of the Purchased Notes to the Initial Purchaser will be made without
registration of the Purchased Notes under the Securities Act, in reliance upon
the exemption therefrom provided by Section 4(a)(2) of the Securities Act.

 



 8

 

 

(a)               The Initial Purchaser and the Issuer hereby agree that the
Purchased Notes will be offered and sold only in transactions exempt from
registration under the Securities Act. The Initial Purchaser and the Issuer will
each reasonably believe at the time of any sale of the Purchased Notes by the
Issuer through the Initial Purchaser (i) that either (A) each purchaser of the
Purchased Notes is (1) a QIB who is a Qualified Purchaser or an entity owned
exclusively by Qualified Purchasers purchasing for its own account (or for the
accounts of QIBs who are Qualified Purchasers or entities owned exclusively by
Qualified Purchasers to whom notice has been given that the resale, pledge or
other transfer is being made in reliance on Rule 144A under the Securities Act)
in transactions meeting the requirements of Rule 144A under the Securities Act,
or (2) solely in the case of Purchased Notes issued as Certificated Secured
Notes, an Institutional Accredited Investor who is a Qualified Purchaser or an
entity owned exclusively by Qualified Purchasers who purchases for its own
account and provides the Initial Purchaser with a written certification in
substantially the form attached to the Indenture, or (B) each purchaser is a
Qualified Purchaser or an entity owned exclusively by Qualified Purchasers and
is acquiring the Purchased Notes in an offshore transaction meeting the
requirements of Regulation S, and (ii) that the offering of the Purchased Notes
will be made in a manner that will enable the offer and sale of the Purchased
Notes to be exempt from registration under state securities or Blue Sky laws;
and each such party understands that no action has been taken to permit a public
offering in any jurisdiction where action would be required for such purpose.
The Initial Purchaser and the Issuer each further agree not to (i) engage (and
each such party represents that it has not engaged) in any activity that would
constitute a public offering of the Purchased Notes within the meaning of
Section 4(a)(2) of the Securities Act or (ii) offer or sell the Purchased Notes
by (and each such party represents that it has not engaged in) any form of
general solicitation or general advertising (as those terms are used in
Regulation D), including the methods described in Rule 502(c) of Regulation D,
in connection with any offer or sale of the Purchased Notes.

 

(b)               The Initial Purchaser hereby represents and warrants to and
agrees with Issuer, that (i) it is a QIB and a Qualified Purchaser and (ii) it
will offer the Purchased Notes only (A) to persons who it reasonably believes
are QIBs who are Qualified Purchasers or entities owned exclusively by Qualified
Purchasers in transactions meeting the requirements of Rule 144A under the
Securities Act, (B) solely in the case of Purchased Notes issued as Certificated
Secured Notes, to institutional investors who it reasonably believes are
Institutional Accredited Investors who are Qualified Purchasers or entities
owned exclusively by Qualified Purchasers or (C) to persons acquiring the
Purchased Notes in offshore transactions in accordance with Regulation S who it
reasonably believes are Qualified Purchasers or entities owned exclusively by
Qualified Purchasers. The Initial Purchaser further agrees that (i) it will
deliver to each purchaser of the Purchased Notes, prior to the Closing Date, a
copy of the Final Memorandum, as then amended or supplemented, and (ii) prior to
any sale of the Purchased Notes to an Institutional Accredited Investor that it
does not reasonably believe is a QIB who is a Qualified Purchaser or an entity
owned exclusively by Qualified Purchasers, it will receive from such
Institutional Accredited Investor a written certification in substantially the
applicable form attached to the Indenture.

 

(c)               The Initial Purchaser hereby represents that it is duly
authorized and possesses the requisite corporate power to enter into this
Agreement.

 

(d)               The Initial Purchaser hereby represents there is no action,
suit or proceeding pending against or, to the knowledge of the Initial
Purchaser, threatened against or affecting, the Initial Purchaser before any
court or arbitrator or any government body, agency, or official which could
reasonably be expected to materially adversely affect the ability of the Initial
Purchaser to perform its obligations under this Agreement.

 



 9

 

 

(e)               The Initial Purchaser hereby represents and agrees that all
offers and sales of the Purchased Notes by it to non-United States persons,
prior to the expiration of the Distribution Compliance Period, will be made only
in accordance with the provisions of Rule 903 or Rule 904 of Regulation S and
only upon receipt of certification of beneficial ownership of the securities by
a non–U.S. person in the form provided in the Indenture. For this purpose, the
term "Distribution Compliance Period" and "U.S. person" are defined as such
terms are defined in Regulation S.

 

(f)                The Initial Purchaser hereby represents and agrees that it
has not made and will not make any invitation to any member of the public in the
Cayman Islands, within the meaning of Section 175 of the Companies Law of the
Cayman Islands (as revised), to subscribe for the Offered Notes.

 

(g)               The Initial Purchaser hereby represents and agrees that it has
not offered, sold or otherwise made available and will not offer, sell or
otherwise make available any Offered Notes which are the subject of the offering
contemplated by the Final Memorandum to any retail investor in the European
Economic Area or the United Kingdom. For the purposes of this provision:

 

(i)                 the expression "retail investor" means a person who is one
(or more) of the following:

 

A.a retail client as defined in point (11) of Article 4(1) of Directive
2014/65/EU (as amended, "MiFID II") ; or

 

B.a customer within the meaning of Directive (EU) 2016/97, as amended (known as
the Insurance Distribution Directive), where that customer would not qualify as
a professional client as defined in point (10) of Article 4(1) of MiFID II; or

 

C.not a qualified investor as defined in Directive 2017/1129 (as amended or
superseded, the "Prospectus Regulation"); and

 

(ii)              the expression "offer" includes the communication in any form
and by any means of sufficient information on the terms of the offer and the
Offered Notes to be offered so as to enable an investor to decide to purchase or
subscribe for the Offered Notes.

 

(h)               The Initial Purchaser has represented and agreed that, within
the United Kingdom:

 

(i)                 it has only communicated or caused to be communicated and
will only communicate or cause to be communicated an invitation or inducement to
engage in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 (as amended) ("FSMA")) received by it in
connection with the issue or sale of the Offered Notes in circumstances in which
section 21(1) of the FSMA does not apply to the Issuer; and

 

(ii)              it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Offered Notes
in, from or otherwise involving the United Kingdom.

 



 10

 

 

Section 6.               Certain Agreements of the Issuer.

 

The Issuer covenants and agrees with the Initial Purchaser as follows:

 

(a)               If, at any time prior to the earlier of the completion of the
distribution and the 90th day following the Closing Date, any event involving
the Issuer or, to the knowledge of a Responsible Officer, the Collateral Manager
shall occur as a result of which the Final Memorandum (as then amended or
supplemented) would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the Issuer will
immediately notify the Initial Purchaser and will prepare and furnish to the
Initial Purchaser an amendment or supplement to the Final Memorandum that will
correct such statement or omission. The Issuer will not at any time amend or
supplement the Final Memorandum (i) prior to having furnished the Initial
Purchaser with a copy of the proposed form of the amendment or supplement and
giving the Initial Purchaser a reasonable opportunity to review the same or
(ii) except to the extent the Issuer may determine that the Issuer is required
to so disclose pursuant to applicable law and after consultation with the
Initial Purchaser (and, in such a circumstance, shall remove all references to
the Initial Purchaser therefrom if so requested by the Initial Purchaser), in a
manner to which the Initial Purchaser or its counsel shall object.

 

(b)               During the period referred to in Section 6(a), the Issuer will
furnish to the Initial Purchaser, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case, as soon as reasonably available and in such quantities as the Initial
Purchaser may from time to time reasonably request.

 

(c)               Subject to compliance with Regulation FD, at all times during
the course of the private placement contemplated hereby and prior to the Closing
Date, (i) the Issuer will make available to each offeree (x) the Additional
Offering Documents and (y) such information concerning any other relevant
matters as it or any of its affiliates possess or can acquire without
unreasonable effort or expense, as determined in good faith by it or such
affiliate, as applicable, (ii) the Issuer will provide each offeree the
opportunity to ask questions of, and receive answers from, it concerning the
terms and conditions of the offering and to obtain any additional information,
to the extent it or any of its affiliates possess such information or can
acquire it without unreasonable effort or expense (as determined in good faith
by it or such affiliate, as applicable), necessary to verify the accuracy of the
information furnished to the offeree, (iii)  the Issuer will not publish or
disseminate any material in connection with the offering of the Notes except as
contemplated herein or as consented to by the Initial Purchaser, (iv) the Issuer
will advise the Initial Purchaser promptly of the receipt by the Issuer of any
communication from the SEC or any state securities authority concerning the
offering or sale of the Notes, (v) the Issuer will advise the Initial Purchaser
promptly of the commencement of any lawsuit or proceeding to which the Issuer is
a party relating to the offering or sale of the Notes, and (vi) the Issuer will
advise the Initial Purchaser of the suspension of the qualification of the Notes
for offering or sale in any jurisdiction, or the initiation or threat of any
procedure for any such purpose.

 



 11

 

 

(d)               Subject to compliance with Regulation FD, the Issuer will
furnish, upon the written request of any Noteholder or of any owner of a
beneficial interest in a Note, such information as is specified in
paragraph (d)(4) of Rule 144A under the Securities Act (i) to such Noteholder or
beneficial owner, (ii) to a prospective purchaser of such Note or interest
therein designated by such Noteholder or beneficial owner, or (iii) to the
Trustee for delivery to such Noteholder, beneficial owner or prospective
purchaser, in order to permit compliance by such Noteholder or beneficial owner
with Rule 144A under the Securities Act in connection with the resale of such
Note or beneficial interest therein by such holder or beneficial owner in
reliance on Rule 144A under the Securities Act unless, at the time of such
request, the Issuer is subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act or is exempt from such reporting requirements
pursuant to and in compliance with Rule 12g3-2(b) of the Exchange Act.

 

(e)               Except as otherwise provided in the Indenture, each Purchased
Note will contain legends in the forms set forth in the Final Memorandum.

 

(f)                [Reserved].

 

(g)               Neither the Issuer nor any of its affiliates or any other
Person acting on their behalf shall engage, in connection with the offer and
sale of the Notes, in any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act,
including, but not limited to, the following:

 

(i)                 any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio; and

 

(ii)              any seminar or meeting whose attendees have been invited by
any general solicitation or general advertising.

 

(h)               The Issuer shall not solicit any offer to buy from, or offer
to sell, or sell to any Person any Notes, except through the Initial Purchaser
or with the consent of the Initial Purchaser and/or as otherwise specified in
the Indenture at any time on or prior to the Closing Date; on or prior to the
Closing Date, neither the Issuer nor any of its affiliates (except for
compliance with Regulation FD) shall publish or disseminate any material other
than the Additional Offering Documents consented to by the Initial Purchaser and
the Final Memorandum in connection with the offer or sale of the Notes as
contemplated by this Agreement, unless the Initial Purchaser shall have
consented to the use thereof; if the Issuer or any of its affiliates makes any
press release including "tombstone" announcements, in connection with the
Transaction Documents, the Issuer shall permit the Initial Purchaser to review
and approve such release in advance.

 

(i)                 The Issuer shall not take, or permit or cause any of its
affiliates to take, any action whatsoever which would have the effect of
requiring the registration, under the Securities Act, of the offer or sale of
the Notes.

 

(j)                 The Issuer shall not take, directly or indirectly, any
action designed to or which has constituted or which might reasonably be
expected to cause or result, under the Exchange Act or otherwise, in
stabilization or manipulation of the price of any Note to facilitate the sale or
resale of the Notes.

 



 12

 





 







(k)               The Issuer shall apply the net proceeds from the sale of the
Notes as set forth in the Final Memorandum under the heading "Use of Proceeds".

 

Section 7.               Conditions of the Initial Purchaser's Obligations.

 

The obligation of the Initial Purchaser to purchase the Purchased Notes on the
Closing Date will be subject to the accuracy as of the date hereof and as of the
Closing Date, in all material respects, of the representations and warranties of
the Issuer herein, to the performance, in all material respects, by the Issuer
of its obligations hereunder and to the following additional conditions
precedent:

 

(a)               The Notes shall have been duly authorized, executed,
authenticated, delivered and issued, the Transaction Documents shall have been
duly authorized, executed and delivered by the respective parties thereto and
shall be in full force and effect, and the documents required to be delivered
pursuant to the Indenture in respect of the Collateral Obligations shall have
been delivered to the Custodian pursuant to and as required by the Transaction
Documents.

 

(b)               The Initial Purchaser shall have received a certificate, dated
as of the Closing Date, of a manager of the Collateral Manager to the effect
that such officer has carefully examined the Final Memorandum and that, to the
best of such officer’s knowledge, nothing has come to the attention of such
officer that would lead such officer to believe that the "CM Offering Circular
Information" (as defined in the Final Memorandum), as of the date of the Final
Memorandum and as of the Closing Date, contained or contains any untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(c)               The Class A-1 Notes shall have been rated "AAA(sf)" by S&P,
the Class A-2 Notes shall have been rated "AAA(sf)" by S&P, the Class B Notes
shall have been rated no less than "AA(sf)" by S&P and the Class C Notes shall
have been rated no less than "A(sf)" by S&P, such ratings shall not have been
rescinded, and no public announcement shall have been made by S&P that any
ratings of the Offered Notes have been placed under review.

 

(d)               The Initial Purchaser shall have received an opinion, dated
the Closing Date, of Nixon Peabody LLP, counsel to the Trustee, in form and
substance satisfactory to the Initial Purchaser.

 

(e)               The Initial Purchaser shall have received legal opinions or
letters of Dechert LLP, counsel to the Issuer and the Collateral Manager, with
respect to certain corporate matters with respect to the Issuer and the
Collateral Manager and certain federal tax, securities law and investment
company matters, in form and substance satisfactory to the Initial Purchaser.

 

(f)                [Reserved].

 

 13

 



 

(g)               The Initial Purchaser shall have received opinions of Clark
Hill PLC, Delaware counsel to the Issuer, with respect to certain limited
liability company matters with respect to the Issuer in form and substance
satisfactory to the Initial Purchaser.

 

(h)               The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
the Closing Date, in customary form.

 

(i)                 The Purchaser shall have purchased or otherwise acquired the
Subordinated Notes in accordance with the terms of the Subordinated Note
Purchase Agreements.

 

(j)                 The Indenture, the Collateral Management Agreement and all
other documents incident hereto and to the other Transaction Documents shall
have been executed and delivered by the parties thereto in form and substance
reasonably satisfactory to the Initial Purchaser and its counsel; an executed
version of each Transaction Document shall have been delivered to the Initial
Purchaser; and each Transaction Document shall be in full force and effect.

 

(k)               The Closing Date occurs on or prior to August 26, 2020.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, unless in any case waived by the Initial Purchaser in its sole
discretion, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Purchased Notes. Notice of such cancellation shall be given
to the Collateral Manager in writing, or by telephone or facsimile confirmed in
writing.

 

Section 8.               Indemnification and Contribution.

 

(a)               The Issuer (an "indemnifying party" as such term is used in
this Agreement), shall indemnify and hold harmless the Initial Purchaser, its
officers, directors, employees, agents and each person, if any, who controls the
Initial Purchaser within the meaning of either the Securities Act or the
Exchange Act and the affiliates of the Initial Purchaser (each an "indemnified
party" as such term is used in this Agreement) from and against any loss, claim,
damage or liability, joint or several, and any action in respect thereof, to
which any indemnified party may become subject, under the Securities Act or
Exchange Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement of a material fact contained in any Memorandum or any Additional
Offering Document or arises out of, or is based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading, and shall reimburse any such indemnified
party for any legal and other expenses reasonably incurred by such indemnified
party in investigating or defending or preparing to defend against any such
loss, claim, damage, liability or action; provided, however, that the
indemnifying parties shall not be liable to any such indemnified party in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Memorandum or any
Additional Offering Document written information relating to such indemnified
party and furnished to the Collateral Manager by such indemnified party
specifically for inclusion therein; provided, further, that the foregoing
indemnity shall not inure to the benefit of any indemnified party from whom the
person asserting any such loss, claim, damage or liability purchased the
Purchased Notes which are the subject thereof if the indemnified party sold
Purchased Notes to the person alleging such loss, claim, damage or liability
without sending or giving a copy of the Final Memorandum at or prior to the
confirmation of the sale of the Purchased Notes, if the Collateral Manager shall
have previously furnished copies thereof to such indemnified party and the loss,
claim, damage or liability of such person results from an untrue statement or
omission of a material fact contained in the Initial Preliminary Memorandum or
the Second Preliminary Memorandum which was corrected in the Final Memorandum.
The foregoing indemnity is in addition to any liability that the indemnifying
parties may otherwise have to any indemnified party. The indemnifying parties
acknowledge that the statements set forth in the Final Memorandum (x) under the
caption: "Plan of Distribution" (but solely the second, fourth, seventh, ninth,
eleventh, twelfth and thirteenth paragraphs under such caption) of the Final
Memorandum, (y) relating to Wells Fargo Securities, LLC on page i of the Final
Memorandum in the ninth, tenth and eleventh paragraphs under the heading
"Important Information Regarding This Offering Circular and the Secured Debt"
and (z) under the caption "Risk Factors—Relating to Certain Conflicts of
Interest—The Issuer will be subject to various conflicts of interest involving
Wells Fargo Securities and its Affiliates" constitute the only written
information furnished to the Collateral Manager by or on behalf of the
indemnified parties specifically for inclusion in any Memorandum or any
Additional Offering Document.

 



 14

 

 



(b)               Golub Capital BDC, Inc. (the "Company") (an "indemnifying
party" as such term is used in this Agreement, solely for purposes of the
indemnity provided under this clause (b)), shall indemnify and hold harmless
each indemnified party from and against any loss, claim, damage or liability,
joint or several, and any action in respect thereof, to which any indemnified
party may become subject, under the Securities Act or Exchange Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, any material breach by the Company of its representations, covenants
or obligations under the E.U. Risk Retention Letter and shall reimburse any such
indemnified party for any legal and other expenses reasonably incurred by such
indemnified party in investigating or defending or preparing to defend against
any such loss, claim, damage, liability or action. The foregoing indemnity is in
addition to any liability that the indemnifying parties may otherwise have to
any indemnified party.

 

(c)               Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under this Section 8, notify such indemnifying party in
writing of the claim or commencement of that action; provided, however, that the
failure to notify an indemnifying party shall not relieve such indemnifying
party from any liability that it may have to an indemnified party under this
Section 8, except to the extent that such indemnifying party has been prejudiced
by such failure; and, provided, further, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party otherwise than under this Section 8. If
any such claim or action shall be brought against an indemnified party, and it
shall notify an indemnifying party thereof, such indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party. After notice
from any such indemnifying party or parties to the indemnified party or parties
of its or their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of such indemnified party, there
may be legal defenses available to it and any other indemnified party different
from or in addition to those available to the Company or the Issuer, as
applicable, or there is a conflict of interest between it and any other
indemnified party, on one hand, and the Company or the Issuer, as applicable, on
the other hand, or (ii)  the Company or the Issuer, as applicable, shall fail to
select counsel reasonably satisfactory to such indemnified party or parties, and
in such event the fees and expenses of such separate counsel shall be paid by
the Company or the Issuer, as applicable. In no event shall the Company or the
Issuer, as applicable, be liable for the fees and expenses of more than one
separate firm of attorneys for all indemnified parties in connection with any
other action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) does not
include a statement as to, or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 



 15

 

 

(d)               If the indemnification provided for in this Section 8 shall
for any reason be unavailable to an indemnified party under subsection 8(a) or
(b) hereof in respect of any loss, claim, damage or liability, or any action in
respect thereof, referred to therein, then each indemnifying party shall, in
lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability, or action in respect thereof, (i) in such proportion as shall be
appropriate to reflect the relative benefits received by the Issuer or the
Company, as applicable, on the one hand, and the Initial Purchaser on the other
hand from the offering and sale of the Notes or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Issuer or the Company, as applicable,
on the one hand and the Initial Purchaser on the other hand with respect to the
statements, omissions (or, in the case of the Company, breach) that resulted in
such loss, claim, damage or liability, or action in respect thereof, as well as
any other relevant equitable considerations. The relative benefits received by
the Issuer or the Company, as applicable, on the one hand and the Initial
Purchaser on the other hand with respect to such offering shall be deemed to be
in the same proportion as the total net proceeds from the offering and sale of
the Notes (after deducting expenses) received by the Issuer bear to the total
fees actually received by the Initial Purchaser with respect to such offering
and sale. The relative fault as between the Initial Purchaser and the Issuer
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Issuer or by the Initial Purchaser,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Issuer,
the Company and the Initial Purchaser agree that it would not be just and
equitable if contributions pursuant to this subsection 8(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
subsection 8(d) shall be deemed to include, for purposes of this
subsection 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection 8(d), the Initial
Purchaser shall not be required to contribute any amount in excess of the
aggregate fee actually paid to the Initial Purchaser with respect to the
offering of the Offered Notes. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

For purposes of this subsection (d), the term "as applicable" shall not be
deemed to refer to the relative benefits or fault of the Company except to the
extent that a contribution is required solely in respect of an indemnification
obligation of the Company under subsection (b) and, in any case, the relative
benefits or fault of the Company and the Issuer shall not be deemed to be
cumulative.

 

(e)               The indemnity agreements contained in this Section 8 shall
survive the delivery of the Notes, and the provisions of this Section 8 shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any indemnified
party.

 

Section 9.               Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Issuer prior to delivery of and
payment for the Purchased Notes, if prior to such time (i) trading in securities
generally on the New York Stock Exchange shall have been suspended or materially
limited or any setting of minimum prices for trading on such exchange shall have
occurred, (ii) there shall have been, since the date hereof or the respective
dates as of which information is given in the Final Memorandum, any material
adverse change in the condition, financial or otherwise, or in the properties
(including, without limitation, the Collateral Obligations) or the earnings,
business affairs or business prospects of the Issuer or the Collateral Manager,
whether or not arising in the ordinary course of business, (iii) a general
moratorium on commercial banking activities in New York shall have been declared
by either U.S. federal or New York State authorities, or (iv) there shall have
occurred any material outbreak or escalation of hostilities or other calamity or
crises the effect of which on the financial markets of the United States is such
as to make it, in the reasonable judgment of the Initial Purchaser,
impracticable or inadvisable to market the Purchased Notes on the terms and in
the manner contemplated by each Memorandum as amended or supplemented.

 

Section 10.           Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 



 16

 

 

Section 11.           Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Wells Fargo Securities, LLC, 550 South Tryon Street, MAC D1086-051, Charlotte,
North Carolina 28202, Attention: Asset-Backed Finance – Golub Capital BDC CLO 4
LLC; or if sent to the Issuer, c/o Golub Capital BDC, Inc., 200 Park Avenue,
25th Floor, New York, New York 10166.

 

Section 12.           Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Issuer and their respective officers, members,
directors and managers and of the Initial Purchaser set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchaser, the Company,
the Issuer or any indemnified party referred to in Section 8 of this Agreement,
and will survive delivery of and payment for the Notes.

 

Section 13.           Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14.           Applicable Law.

 

(a)               THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b)               EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14(b).

 



 17

 

  

(c)               ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 15.           Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument. The parties agree that this
Agreement may be electronically signed and that such electronic signatures
appearing on this Agreement are the same as handwritten signatures for purposes
of validity, enforceability and admissibility.

 

Section 16.           Recognition of U.S. Special Resolution Regimes.

 

The Issuer agrees with the Initial Purchaser at the date of this Agreement and
on the Closing Date as follows:

 

(i)                 In the event a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of this Agreement (and any
interest and obligation in or under, and any property securing, this Agreement)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement
(and any interest and obligation in or under, and any property securing, this
Agreement) were governed by the laws of the United States or a State of the
United States.

 

(ii)              In the event that a Covered Party or any BHC Affiliate of such
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, any Default Right under this Agreement that may be exercised against
such Covered Party is permitted to be exercised to no greater extent than such
Default Right could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States or a State of the
United States.

 

For purposes of the foregoing, the following terms shall have the meaning set
forth below:

 

"BHC Affiliate" has the meaning assigned to the term "affiliate" in, and shall
be interpreted in accordance with, 12 U.S.C. §1841(k).

 

"Covered Party" means any party to this Agreement that is one of the following:
(i) a "covered entity" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b); (ii) a "covered bank" as that term is defined in,
and interpreted in accordance with, 12 C.F.R. §47.3(b), or any subsidiary of
such a covered bank to which 12 C.F.R. Part 47 applies in accordance with 12
C.F.R. §47.3(b); or (iii) a "covered FSI" as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 



 18

 

 

"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

"U.S. Special Resolution Regime" means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

Section 17.           No Petition; Limited Recourse.

 

(a)               The Initial Purchaser covenants and agrees that, prior to the
date that is one year (or such longer preference period as shall then be in
effect) plus one day after the payment in full of each Class of Notes, it will
not institute against the Issuer or join any other Person in instituting against
the Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States.

 

(b)               Notwithstanding anything to the contrary herein, the
obligations of the Issuer hereunder are limited recourse obligations of the
Issuer payable solely from the Assets securing the Offered Notes, and following
the exhaustion of such Assets, any claims of the Initial Purchaser hereunder
against the Issuer shall be extinguished. All payments by the Issuer to the
Initial Purchaser hereunder shall be made subject to and in accordance with the
Priority of Payments set forth in the Indenture.

 

(c)               This Section 17 will survive the termination of this
Agreement.

 

Section 18.           Arm’s-Length Transaction; Other Transactions.

 

(a)               The Issuer acknowledges and agrees that (i) the purchase and
sale of the Purchased Notes pursuant to this Agreement, including the
determination of the offering price of the Purchased Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Issuer, on the one hand, and the Initial Purchaser, on the other hand, (ii) in
connection with the offering contemplated hereby and the process leading to such
transaction, the Initial Purchaser is and has been acting solely as a principal
and is not an agent or fiduciary of the Issuer or any of its equity holders,
creditors, employees or any other party, (iii) the Initial Purchaser has not
assumed and will not assume an advisory or fiduciary responsibility in favor of
the Issuer with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Initial Purchaser has advised or is
currently advising the Issuer on other matters) and the Initial Purchaser has no
obligation to the Issuer with respect to the offering contemplated hereby,
except the obligations expressly set forth in this Agreement, and (iv) the
Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Issuer has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

 

(b)               The Issuer acknowledges and agrees that the Initial Purchaser
and its Affiliates may presently have and may in the future have investment and
commercial banking, trust and other relationships with parties other than the
Issuer, which parties may have interests with respect to the purchase and sale
of the Notes. Although the Initial Purchaser in the course of such other
relationships may acquire information about the purchase and sale of the Notes,
potential purchaser of the Notes or such other parties, the Initial Purchaser
shall not have any obligation to disclose such information to the Issuer.
Furthermore, the Issuer acknowledges that the Initial Purchaser may have
fiduciary or other relationships whereby the Initial Purchaser may exercise
voting power over securities of various persons, which securities may from time
to time include securities of the Issuer or its Affiliates or of potential
purchaser. The Issuer acknowledges that the Initial Purchaser may exercise such
powers and otherwise perform any functions in connection with such fiduciary or
other relationships without regard to its relationship to the Issuer hereunder.

 

 

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 19

 

 



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall constitute a binding agreement among the
parties hereto.

 

  Very truly yours,           GOLUB CAPITAL BDC CLO 4 LLC            By:  Golub
Capital BDC, Inc., its sole member           By: /s/ Ross A.  Teune     Name:
Ross A. Teune     Title: Chief Financial Officer  

 



[Signature Page to Note Purchase Agreement]

 



 

          

GOLUB CAPITAL BDC, INC., solely with

respect to Sections 8(b), 8(c), 8(d), 8(e), 10, 12, 13,

14, 15 and 17 (in each case, as they relate to its

obligations under Section 8(b))

      By: /s/ Ross A. Teune     Name: Ross A. Teune     Title: Chief Financial
Officer                            

 



[Signature Page to Note Purchase Agreement]

 

 







 The foregoing Agreement is hereby confirmed and

   accepted as of the date first above written.       WELLS FARGO SECURITIES,
LLC,   as the Initial Purchaser       By: /s/ Matt Jensen   Name: Matt Jensen   
Title: Director  

 







[Signature Page to Note Purchase Agreement]

 

 

SCHEDULE I

 

Notes to be Purchased by the Initial Purchaser


 

    Price       Principal Amount of Class A-1 Notes to be Purchased:
U.S.$137,500,000 100.00000%       Principal Amount of Class A-2 Notes to be
Purchased: U.S.$10,500,000 100.00000%       Principal Amount of Class B Notes to
be Purchased: U.S.$21,000,000 100.00000%

 



 

 